Cooke, J.
(concurring). While I concur in the majority opinion affirming the. Appellate Division’s order, which affirmed an order of the Supreme Court, Queens County, denying defendant’s motion to vacate a judgment of conviction and for a new trial upon the ground of newly discovered evidence, I do not retreat in any respect, except for the due regard which must be accorded a prevailing opinion, from the position taken and the dissent which I authored and in which I urged affirmance of an earlier order of the Appellate Division which reversed the judgment of conviction as to the manslaughter count, on the law, and granted a new trial on that count (see People v Crimmins, 36 NY2d 230, 243 et seq.). The issues on this appeal and that one are not the same. Here, even if it were reviewable, it cannot be said as a matter of law that the court, in denying the application to vacate the judgment based on newly discovered evidence, abused its discretion.